Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This application is in condition for allowance except for the following formal matters: 
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

Claims 1-9 are objected to because of the following informalities:  
In Claim 1, Last paragraph, the limitations “a first conductive member and a second conductive member which connect the solar battery and the printed circuit board to each other, and are disposed with a space in a region different from a region where the planar antenna is disposed in a case where a plane region of the dial is divided into two regions with an imaginary straight line passing through a plane center position of the dial” are unclear. There should be a comma after “second conductive member” and the regions should be clearly defined. Furthermore, the phrase “in a case” is not understood and it seems like a literal translation. For examination purposes, the Examiner will interpret the limitations as follows: a first conductive member and a second conductive member, which connect the solar battery and the printed circuit board to each other, and are disposed with a space in a region different from a second region where the planar antenna is disposed, additional regions with an imaginary straight line passing through a plane center position of the dial. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

	Claims 1-9 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The references fail to teach, disclose, or suggest, either alone or in combination, a first conductive member and a second conductive member, which connect the solar battery and the printed circuit board to each other, and are disposed with a space in a region different from a second region where the planar antenna is disposed, where a plane region of the dial is divided into two additional regions with an imaginary straight line passing through a plane center position of the dial and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ihara et al., Sawada and Miyahara disclose timepieces similar to Applicant’s claimed invention having dials, hands, motors, antennas and solar batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWIN A. LEON/           Primary Examiner, Art Unit 2833